EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Yanyan Wang on 7/01/2021. The application has been amended as follows: 

In the Abstract: Delete the term “fungielectively” in line 2 and replace with 
--fungus selectively--.
In the Specification: Delete “fungielectively” in paragraphs [0006] and [0008] and replace with --fungus selectively--.
In claim 15: 	Delete “(c)” in line 3 and replace with --(a)--.
      	Delete “(d)” in line 12 and replace with --(b)--.
     	Delete “(c)” in line 14 and replace with --(a)--.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The invention is drawn to a method for determining whether or not a test sample contains a phytopathogenic fungus, wherein the phytopathogenic fungus is sleected from a group consisting of Fusarium oxysporum, Pyricularia grisea, and Colletotrichum gloeosporioides. The method comprises: (a) putting the test sample on a front surface of a substrate which comprises a through hole and a cellulose film on a back surface 2 and not more than 19.625 [Symbol font/0x6D]m2, while the cellulose film has no through hole and has a thickness of more than 2 [Symbol font/0x6D]m and not more than 3.7 [Symbol font/0x6D]m. 
Claims were rejected as being obvious over Tomoyuki et al. in view of Cao et al.. Tomoyuki et al. teaches a method for determining the number of mold cells in a specimen by filtering a “filamentous bacterium” (includes molds or fungal cells) using a microporous film, culturing the filamentous bacterium on said film, optically imaging the filamentous bacterium, and analyzing the images to count the number of mold cells. However, Tomoyuki et al. does not teach imaging the back surface of the film for any penetrating phytopathogenic fungus and specifically detecting one of Fusarium oxysporum, Pyricularia grisea, and Colletotrichum gloeosporioides. Cao et al. discloses a polyurethane/benzyl starch-coated regenerated cellulose film and testing it on soil containing microorganisms, but like Tomoyuki et al., this prior art does not teach detecting any of the recited phytopathogenic fungus. Neither Tomoyuki et al. nor Cao et al.’s film has pores having the required cross sectional area of 7.065-19.625 [Symbol font/0x6D]m2 and thickness of 2-3.7 [Symbol font/0x6D]m. Applicant shows that these features are critical to the invention as it selectively allows phytopathogenic fungi to penetrate the film through the hole and appear on the back surface for observation. Hence, the 35 U.S.C. 103 rejections have been withdrawn.
Fusarium oxysporum, Pyricularia grisea, and Colletotrichum gloeosporioides. These species are supported by Applicant’s disclosure, thus the claims are now fully enabled.
	The terminal disclaimer filed on 3/08/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of any patent granted on pending U.S. Application Nos. 16/162467 and 16/547655 has been reviewed and accepted, thereby obviating the double patenting rejection over said patent. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
Claims 1 and 4-15 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE F PAGUIO FRISING whose telephone number is (571)272-6224. The examiner can normally be reached on Monday-Friday, 8:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michelle F. Paguio Frising/Primary Examiner, Art Unit 1651